Porter, J.
delivered the opinion of the court. This is a case brought up by the appellee under the act of Assembly, passed the first of March, 1822. The appeal appears to have been taken previous to the passage of the statute; and the question presented is, whether it has a retrospective operation. The words of the law are, "when any appeal shall be allowed," the appellee shall be at liberty to bring up the appeal. It appears to us the act contemplated cases that should thereafter arise; such is the literal meaning of the words used, independent of the general rule of construction that laws can never be presumed to have a restrospective operation. Civil Code, 4, art. 7.
*174West'n District,
Sept. 1824.
Wilson for the plaintiff, Johnston for the defendant.
It is therefore ordered, adjudged and decreed that the appeal be dismissed at the cost of the appellee.
There was not any case determined during the months of October or November.